     Case 2:20-cv-00879-WBS-EFB Document 9 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RODRIGO A. GONZALEZ GARCIA,                       No. 2:20-cv-0879-EFB P
11                       Petitioner,
12              v.                                      ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    PEOPLE,
14                       Respondent.
15

16          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

17   28 U.S.C. § 2254. On October 18, 2018, the court summarily dismissed petitioner’s application

18   for a writ of habeas corpus for failure to state a cognizable habeas claim pursuant to Rule 4 of the

19   Rules Governing Section 2254 Cases. ECF No. 7. The order granted petitioner leave to amend

20   within thirty days and warned petitioner that failure to comply would result in a recommendation

21   that this action be dismissed. Id. The time for acting has passed and petitioner has not filed an

22   amended petition or otherwise responded to the court’s order.1

23          A party’s failure to comply with any order or with the Local Rules “may be grounds for

24   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

25   inherent power of the Court.” E.D. Cal. L.R. 110. The court may dismiss an action with or

26
            1
               Although it appears from the file that petitioner’s copy of the order was returned,
27   petitioner was properly served. It is a party’s responsibility to keep the court apprised of his
     current address at all times. Pursuant to Local Rule 182(f), service of documents at the record
28   address of the party is fully effective.
                                                        1
     Case 2:20-cv-00879-WBS-EFB Document 9 Filed 08/03/20 Page 2 of 2

 1   without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See Ferdik v.
 2   Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in
 3   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
 4   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 5   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 6   regarding notice of change of address affirmed).
 7          Accordingly, it is hereby ORDERED that the Clerk is directed to randomly assign a
 8   United States District Judge to this case.
 9          Further, it is hereby RECOMMENDED that this action be DISMISSED.
10          These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
12   after being served with these findings and recommendations, any party may file written
13   objections with the court and serve a copy on all parties. Such a document should be captioned
14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
15   shall be served and filed within fourteen days after service of the objections. Failure to file
16   objections within the specified time may waive the right to appeal the District Court’s order.
17   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
18   1991). In his objections petitioner may address whether a certificate of appealability should issue
19   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
20   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
21   final order adverse to the applicant).
22   DATED: August 3, 2020.
23

24

25

26

27

28
                                                        2
